—In an action to recover damages for breach of an alleged employment contract, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Kitson, J.), dated November 10, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The record supports the Supreme Court’s conclusion that the plaintiff was terminated from his employment with the defendant on July 30, 1990. Therefore, this action for breach of an alleged employment contract, commenced on April 11, 1997, was time-barred (see, CPLR 213). Rosenblatt, J. P., Miller, Altman and Friedmann, JJ., concur.